Exhibit 10.3 LOAN AND SECURITY AGREEMENT Dated as of May 30, 2008 Between REED'S, INC. (Borrower) and FIRST CAPITAL WESTERN REGION, LLC (Lender) TABLE OF CONTENTS Page 1. Definitions 1 2. Borrowing 8 3. Interestand Fees 10 4. Representations and Warranties of Borrower 11 5. Collateral 13 6. Financial Covenants 14 7. Collateral Covenants 14 8. Negative Covenants 16 9. Reporting and Information 18 10. Inspection Rights; Expenses; Etc 19 11. Rights of Setoff, Application of Payments, Etc 20 12. Attorney-in-Fact 20 13. Defaults and Remedies 20 14. Indemnification 23 15. General Provisions 24 TABLE OF CONTENTS (continued) Page Attachments: Schedule Exhibit A - Form of Borrowing Base Certificate A-1 Exhibit B - Form of Compliance Certificate B-1 Exhibit C - Form of Deed of Trust C-1 Exhibit D- Real Property Description D-1 LOAN AND SECURITY AGREEMENT This LOAN AND SECURITY AGREEMENT (this "Agreement") is entered into as of this 30th day of May, 2008 between REED'S, INC., a Delaware corporation ("Borrower"), and FIRST CAPITAL WESTERN REGION, LLC ("Lender"). RECITALS: WHEREAS, Borrower has requested that Lender provide Borrower with a secured lending facility; and WHEREAS, Lender is willing to provide a secured lending facility to Borrower on the terms set forth in this Agreement. NOW, THEREFORE, Borrower and Lender hereby agree as follows: 1.Definitions.
